DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welles (U.S. Pub. No. 2017/0213474).
As to claim 1, Welles teaches a computer-implemented method ([0012], lines 1-5) comprising the steps of: 
selecting a simulation scenario (in step 400 shown in Fig. 11, a scenario is selected, [0085], lines 6-7) comprising a simulation environment (driving down a road way, [0085], lines 9-12) and an assigned role to a plurality of participants (trainee 5, wherein a plurality of trainees could use one machine one at a time and each could have a different scenario as shown in figures 11 and 24) of the simulation scenario (role of being a trainee driver, [0085], lines 12-18); 
assigning an objective for each of the plurality of participants (one of the assignments for the drivers is stress level calculation in steps 1310 and 1320, Fig. 24), wherein said objective includes an acceptable stress level range for each of the plurality of participants (the steps 1310 and 1320 include acceptable stress level ranges for the participants wherein depending on the stress level the method moves to steps 1312 or 1322); 
receiving biometric data collected by one or more biometric sensors (biometric data such as location of the trainee’s eyes 9/13) associated with each of the plurality of participants ([0097], lines 3-17); 
identifying a stress level as a function of the biometric data (1306, [0104], lines 10-12, based on the biometric sensors 9/13 the system receives any combination of data such as heart rate, pulse facial recognition, vocal sounds, and etc. to calculate a stress factor), associated with a participant selected from the plurality of participants (the participant at the computer-implemented system 10), wherein said stress level is outside of the acceptable stress level range (when the stress level is outside of the acceptable predetermined threshold T1, the simulation stops, [0105], lines 1-5); 
predicting a modification to one or more elements of the simulation environment (An example of a simple scenario/segment is a simulation of driving down a road way, approaching an unmarked intersection and a vehicle pulls out from the intersection into the path of the trainee 5, [0082], lines 6-9, or displaying fogged, distorted windshield, [0036]) that would return the stress level of the participant back within the acceptable stress level range ([0105], lines 6-10, when the stress level is greater than a second predetermined threshold T2 then the simulation rate is slowed in step 1322 and the simulation returns to step 1300 where a heartrate and then a temperature of the trainee is measured, [0105], lines 6-10); and 
applying the modification (slowing down the simulation) to one or more elements of the simulation environment in real-time, during commencement of the simulation (when the stress level is greater than a second predetermined threshold T2 then the simulation rate is slowed in step 1322, [0105], lines 6-10).
As to claims 2, 9, and 15, Welles teaches one or more elements of the simulation environment is selected from the group consisting of a real physical object, a virtual object and a combination thereof (as can be seen in Fig. 17, the simulation environment is selected from a virtual object displaying a road), wherein said real physical object and virtual object have one or more adjustable properties (the trainee would see through the windshield of the target vehicle and the windshield display shows the road being driven upon, the grade of the road, obstacles such as other vehicles, and etc., and the windshield is fogged or distorted by simulated weather condition such as rain, snow, sleet, therefore the virtual objects in the simulation environment are adjusted, [0036]).
As to claim 3, Welles teaches the step of applying the modification to the simulation environment (vehicle traveling down the road) alters one or more adjustable properties of the real physical object (the adjustable properties like speed, RPM, and engine temperature or outside temperature can change, [0057] based on the type of vehicle).
As to claim 5, Welles teaches the one or more biometric sensors (9/13) collects biometric data selected from the group consisting of heart rate, pulse rate, sweat level, body movement, voice pattern and attentiveness level (the sensors 9/13 calculate the heart rate of the trainee, [0104], lines 1-8).

As to claim 8, Welles teaches a computer program product comprising: one or more computer readable storage media having computer-readable program instructions stored on the one or more computer readable storage media ([0089], lines 14-22), said program instructions executes a computer-implemented method ([0091], lines 1-4) comprising the steps of: 
selecting a simulation scenario (in step 400 shown in Fig. 11, a scenario is selected, [0085], lines 6-7) comprising a simulation environment (driving down a road way, [0085], lines 9-12) and an assigned role to a plurality of participants of the simulation scenario (role of being a trainee driver, [0085], lines 12-18); 
assigning an objective for each of the plurality of participants (one of the assignments for the drivers is stress level calculation in steps 1310 and 1320, Fig. 24), wherein said objective includes an acceptable stress level range calibrated to each of the plurality of participants (the steps 1310 and 1320 include acceptable stress level ranges for the participants wherein depending on the stress level the method moves to steps 1312 or 1322); 
receiving biometric data collected by one or more biometric sensors (biometric data such as location of the trainees eyes 9/13) associated with each of the plurality of participants ([0097], lines 3-17); 
identifying a stress level as a function of the biometric data (1306, [0104], lines 10-12, based on the biometric sensors 9/13 the system receives any combination of data such as heart rate, pulse facial recognition, vocal sounds, and etc. to calculate a stress factor), associated with a participant selected from the plurality of participants (the participant at the computer-implemented system 10), wherein said stress level is outside of the acceptable stress level range (when the stress level is outside of the acceptable predetermined threshold T1, the simulation stops, [0105], lines 1-5); 
predicting, by the processor ([0089], lines 14-22), a modification to one or more elements of the simulation environment (An example of a simple scenario/segment is a simulation of driving down a road way, approaching an unmarked intersection and a vehicle pulls out from the intersection into the path of the trainee 5, [0082], lines 6-9, or displaying fogged, distorted windshield, [0036]) that would alter the stress level of the participant back within the acceptable stress level range ([0105], lines 6-10, when the stress level is greater than a second predetermined threshold T2 then the simulation rate is slowed in step 1322 and the simulation returns to step 1300 where a heartrate and then a temperature of the trainee is measured, [0105], lines 6-10); and applying the modification (slowing down the simulation) to one or more elements of the simulation environment in real-time, during commencement of the simulation (when the stress level is greater than a second predetermined threshold T2 then the simulation rate is slowed in step 1322, [0105], lines 6-10).

As to claim 10, Welles teaches the step of applying the modification (vehicle traveling down the road) alters one or more adjustable properties of the real physical object (the adjustable properties like speed, RPM, and engine temperature or outside temperature can change, [0057] based on the type of vehicle).
As to claim 12, Welles teaches the one or more biometric sensors (9/13) collects biometric data selected from the group consisting of heart rate, pulse rate, sweat level, body movement, voice pattern and attentiveness level (the sensors 9/13 calculate the heart rate of the trainee, [0104], lines 1-8).
As to claim 14, Welles teaches a computer system comprising: a processor (610); at least one biometric sensor (9/13) coupled to the processor (Fig. 12, the biometric sensor 9 or 13 are connected to the CPU 610), the at least one biometric sensor receiving biometric data from a simulation participant (9/13, [0104], lines 3-8); 
a computer-readable storage media coupled to a processor, wherein the computer readable storage media contains program instructions ([0089], lines 14-22) executing a computer-implemented method ([0091], lines 1-4) comprising the steps of: 
selecting a simulation scenario (in step 400 shown in Fig. 11, a scenario is selected, [0085], lines 6-7) comprising a simulation environment (driving down a road way, [0085], lines 9-12) and a role assigned to the simulation participant (role of being a trainee driver, [0085], lines 12-18); assigning an objective for the simulation participant (one of the assignments for the drivers is stress level calculation in steps 1310 and 1320, Fig. 24), wherein said objective includes an acceptable stress level range calibrated to the simulation participant (one of the assignments for the drivers is stress level calculation in steps 1310 and 1320, Fig. 24); 
receiving the biometric data collected by the biometric sensor (biometric data such as location of the trainees eyes 9/13); 
identifying a stress level as a function of the biometric data (1306, [0104], lines 10-12, based on the biometric sensors 9/13 the system receives any combination of data such as heart rate, pulse facial recognition, vocal sounds, and etc. to calculate a stress factor), wherein said stress level is outside of the acceptable stress level range (when the stress level is outside of the acceptable predetermined threshold T1, the simulation stops, [0105], lines 1-5); 
predicting a modification to one or more elements of the simulation environment (An example of a simple scenario/segment is a simulation of driving down a road way, approaching an unmarked intersection and a vehicle pulls out from the intersection into the path of the trainee 5, [0082], lines 6-9, or displaying fogged, distorted windshield, [0036]) that would alter the stress level of the simulation participant back within the acceptable stress level range ([0105], lines 6-10, when the stress level is greater than a second predetermined threshold T2 then the simulation rate is slowed in step 1322 and the simulation returns to step 1300 where a heartrate and then a temperature of the trainee is measured, [0105], lines 6-10); and applying the modification to one or more elements of the simulation environment in real-time, during commencement of the simulation (when the stress level is greater than a second predetermined threshold T2 then the simulation rate is slowed in step 1322, [0105], lines 6-10).
As to claim 16, Welles teaches the step of applying the modification (vehicle traveling down the road) alters one or more adjustable properties of the real physical object (the adjustable properties like speed, RPM, and engine temperature or outside temperature can change, [0057] based on the type of vehicle).
As to claim 18, Welles teaches the biometric data (9/13) is selected from the group consisting of heart rate, pulse rate, sweat level, body movement, voice pattern and attentiveness level (the sensors 9/13 calculate the heart rate of the trainee, [0104], lines 1-8).
Allowable Subject Matter
Claims 4, 6, 7, 11, 13, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art references do not teach receiving approval from the computing device to apply the modification to the one or more elements of the simulation environment during the commencement of the simulation. Wherein receiving the approval is based on transmitting a request to a computing device requesting application of the modification to the one or more elements of the simulation environment during the commencement of the simulation. 
Claim 6 is objected to because the prior art references do not teach predicting the modification to alter the stress level further comprises applying a stochastic simulation or machine learning to predict an impact of the modification on the stress level of each of the participants and after applying that selecting the modification predicted to maintain stress levels of each of the plurality of participants within the acceptable stress level range. 
	Claim 7 is objected to because the prior art references do not teach altering the assigned role of one or more of the plurality of participants and transmitting a notification to a participant device corresponding to each of the plurality of participants having the assigned role altered. 
	Claims 11 and 17 are similar to claim 4 and is objected to for the same reason. Claim 11 mentions a computer program product in addiction to the limitations of claim 4.
	Claims 13 and 19 are similar to claim 6 and is objected to for the same reason. Claim 13 mentions a computer program product in addition to the limitations of claim 6.
	Claim 20 is similar to claim 7 and is objected to for the same reason. Claim 20 mentions a computer system in addition to the limitations of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muniz-simas (U.S. Pub. No. 2017/0148214) teaches the stress detection sensor 27 is in contact with the user 4 and measures the user's skin conductance to determine stress levels. The heart rate sensor 28 is in contact with the user 4 at any suitable location to determine the user's heart rate.
Tran (U.S. Pub. No. 2017/0318360) teaches Samsung's Bio-Processor to process the bio-signals it measures without the need of external processing parts with five AFEs including bioelectrical impedance analysis (BIA), photoplethysmogram (PPG), electrocardiogram (ECG), skin temperature, and galvanic skin response (GSR) into a single chip solution that measures body fat, and skeletal muscle mass, heart rate, heart rhythm, skin temperature and stress level,

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691